Citation Nr: 1430780	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2010, the Veteran testified before an Acting Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Acting Veterans Law Judge who conducted the March 2010 Board hearing is no longer employed by the Board.  In June 2014, the Veteran elected to testify at another Board video conference hearing, pursuant to the provisions of 38 U.S.C.A. § 7107; 38 C.F.R. § 20.707 (which states that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or video conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing. See 38 C.F.R. § 20.704(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



